DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 Response to Amendment
	The Amendment to the Specification has been entered changing the title of invention.
	The Amendment to the claims received February 28, 2022 has been entered introducing new claims 84 and 85.
	The Amendment to the claims received March 11, 2022 has been entered. Claim 55 has been amended to specify that a distribution of the magnesium and a distribution of the fluorine comprise a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.
	Support is provided by the Applicant’s originally filed disclosure including the originally filed claims.
Election/Restrictions
Newly submitted claims 84-85 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the newly introduced claims require structural characteristics of a species of invention not previously examined or claimed by the instant application, including wherein the first region and the second region each comprises a layered rock-salt crystal structure, and the third region comprises a rock-salt crystal structure, wherein the first region comprises lithium, cobalt, and oxygen, wherein the second region comprises lithium, cobalt, oxygen, and aluminum, wherein the second region is a region where a concentration of aluminum detected by STEM-EDX line analysis is equal to or larger than 1/2 of a peak of the concentration of aluminum, wherein the third region comprises magnesium oxide,Application No. : 16/900,108 Filed: June 12, 2020 Page: 10 of 11wherein a crystal orientation of the layered rock-salt crystal structure of the second region is substantially aligned with a crystal orientation of the rock-salt crystal structure of the third region, wherein in line analysis of energy dispersive X-ray spectrometry, a maximum peak of the magnesium exists in a region from a surface of the positive electrode active material to a depth of 3 nm, wherein the maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than the maximum peak of the aluminum, wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material.  Nothing of record indicates these features are obvious variants of the examined embodiments, and the Applicant’s disclosure indicates the species of Claims 84-85 comprises inventive utility distinct from the already examined embodiments, including improved coating layer stability associated with the claimed layered rock salt crystal structure and rock salt crystal structure alignment of the second and third regions. See Specification ¶48.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 84-85 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
	Response to Arguments
	The Applicant’s arguments and remarks received February 28, 2022 traversing the September 30, 2021 Final Rejection have been fully considered. While the arguments are moot in view of the new grounds of rejection asserted below that rely upon a newly cited reference to address the Applicant’s argument, it is noted that the Applicant’s arguments are not persuasive.
	The Applicant contends that neither Kim, Orikasa, nor any proper combination thereof describes or suggests: 
"wherein a distribution of the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum," as recited by claims 48 and 54; 
"wherein a maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than a maximum peak of the aluminum in energy dispersive X- ray spectrometry," as recited by claim 51; 
"wherein a maximum peak of the magnesium and a maximum peak of the fluorine are positioned closer to the surface of the positive electrode active material than a maximum peak of the aluminum in energy dispersive X-ray spectrometry," as recited by claim 52; 
"wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%)," as recited by claim 53; 
"wherein a distribution of the magnesium and a distribution of the fluorine comprise a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum," as recited by claim 55; 
First Named Inventor Yohei MOMMA Attorney Docket: 12732-2005002 / US25556-C1Application No. : 16/900,108Filed: June 12, 2020Page: 13 of16"wherein a maximum peak of the magnesium is positioned closer to the surface of the positive electrode active material than a maximum peak of the aluminum in energy dispersive X- ray spectrometry," as recited by claim 56; or 
"wherein a maximum peak of the magnesium and a maximum peak of the fluorine are positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum in energy dispersive X-ray spectrometry," as recited by claim 57. 

	To further support this argument the Applicant contends that (1) while KIM discloses a surface layer can include MgO and that a thickness of the surface layer may be 50 nm and less than 400 nm but does not disclose a location of MgO within the surface layer and accordingly it would not have been obvious to have modified KIM to comprise the claimed features including the claimed magnesium region; and (2) KIM teaches if the surface layer thickness is less than 50 nm then it does not effectively reduce the content of the soluble bases as intended and if it is greater than 400 nm then transport of Li may be hindered too much. Remarks at #.
	It is respectfully submitted that these arguments are not persuasive in view of the newly cited prior art for the reasons asserted in the rejection below, and because while KIM teaches a total surface layer thickness of 50 nm, KIM is silent with respect to the specific depth of Mg, depth of the maximum Mg peak, and depth of the Mg distribution. The claimed features pertaining to these characteristics would have been obvious in view of the prior art cited below, and one of ordinary skill in the art relying only on the teachings of the prior art, and ordinary skill, would have had a reasonable expectation of success in achieving the claimed structure due to the similarity in manufacturing methods, composition, and structure utilized by the cited prior art references. Lastly, modifying KIM to comprise the MgO and Mg location within the surface layer would not render KIM unsatisfactory for KIM’s intended purpose because KIM already teaches the presence of MgO in the surface layer and is merely silent with respect to the specific location within the surface layer that MgO resides.
				Prior Art
(newly cited) Taguchi et al., Characterization of MgO-coated-LiCoO2 particles by analytical transmission electron microscopy, Journal of Power Sources, Volume 328, August 2016, Pages 161-166 (“TAGUCHI”) discloses LiCoO2 based cathode active material particles coated with MgO having a Mg concentration gradient from the surface of the coated particle to the core (p. 165 left col. Mg diffuses into the core, MgO layer about 1-2 nm thin), the Mg providing a pillar-stabilizing effect to the surface, and a surface rock salt crystal structure oriented with a layered rock salt crystal structure of the LiCoO2 based material core (abstract, Fig. 6, Fig. 7).	
(cited by Applicant) US2016/0006032 to Paulsen et al. (“PAULSEN”) discloses a lithium metal oxide powder for use as a cathode material in a rechargeable battery consisting of a core region and a surface layer region (abstract), the core comprising a lithium metal oxide comprising cobalt (abstract), the surface region comprising one or more metals which may include Mg and Al (abstract) covering the core and comprising a gradient like distribution of dopant metals that is greater in the surface layer region than in the core (abstract, ¶39). The surface layer may be 20 nm thick, and is typically between 20 nm to 200 nm thick (¶43) and the thickness of this layer may be adjusted based on desired properties where the thickness increases when the N-content (dopant metal content) increases, and the lower the particle size for a given amount of N, the thinner the surface layer (¶43). Too thick of a surface layer results in increased polarization and lower rate performance and is not desirable, while too thin of a layer provides poor shielding against electrolyte and is less efficient in preventing parasitic reactions (¶43). In one embodiment, Ti, Mg, and Al are present in the surface layer covering the core (¶53, Fig. 3). Dopant metals Al and Mg are added to the core by providing MgO and Al2O3 nanoparticles to core material particles, mixing, and heat treating the mixture (¶52-55).
(cited by Applicant) US2018/0019464 to Xia et al. (“XIA”) discloses a lithium metal oxide powder for a cathode material in a rechargeable battery comprising a core and a surface layer region covering the core (abstract), the core comprising a lithium metal oxide including cobalt (abstract) and the surface region comprising one or more metals where the metals may comprise Al and Mg (abstract, ¶14, ¶49). The source of dopant metal for Al, may comprise Al2O3 nanopowders (¶49) and the source of dopant metal for Mg may comprise MgO, the dopant metal source being mixed with the core material powder and then subjected to heat treatment (¶50-52). Embodiments of XIA further comprise F in the surface layer region in addition to dopant metals (Fig. 1 illustrating F and Al concentration depth profile; ¶51), where F is added by mixing dopant metal modified core powder with a fluorine containing polymer followed by another heat treatment step (¶51-52). The cathode powders with surface layers that have both an Al and a F gradient in the surface layer have superior characteristics when used in Li-ion batteries; the existence of an Al gradient in the surface layer improves cycle stability when the cathode materials are charged to high voltage (4.35V or 4.4V); and the F gradient in the coating layer on the other hand may help to reduce the amount of soluble base and eventually improve the bulging properties of a cell (¶44).
(cited by Applicant) US2012/0034516 to Koo et al. (“KOO”) discloses cathodes comprising positive electrode active materials based on lithium cobalt oxide doped with fluorine and that the cathodes may further comprise conductive additives that may comprise carbon materials such as graphite, carbon black, carbon nanotubes, and carbon fibers (abstract, ¶50).

Claim Interpretation
	Claim 48 recites in part “the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a region from a surface of the positive electrode active material to a depth of 50 nm.” This language is interpreted to mean that the “region” claimed exists from the surface of the positive electrode active material down to a depth of 50 nm. This claim language requires cobalt, aluminum, magnesium, and fluorine to be present within this region but not necessarily present throughout the entire region from the surface down to a depth of 50 nm beneath the surface.
	The claimed term “distribution” is interpreted in light of the Applicant’s Specification to mean the concentration depth distribution of the specified element. For example, Fig. 26C of the Applicant’s disclosure illustrates distributions of Al, F, and Mg. In addition, the term “distribution” is interpreted to require some change in concentration with respect to depth from the surface (i.e., distance in Fig. 26C) because no example is provided by the Applicant’s disclosure where a particular element, such as Mg, is located entirely at one distance location with a single concentration, nor is any example provided where the concentration of an element is constant with respect to depth and described as a distribution. Instead, each example provided and discussed throughout the disclosure of a “distribution” is with respect to a concentration of a particular element distributed along a depth or distance from the surface of the active material, such as those illustrated by Fig. 26C.

    PNG
    media_image1.png
    333
    546
    media_image1.png
    Greyscale

Applicant Fig. 26C illustrating concentration "distributions" of Co, Al, F, C, O, Mg, and Si

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 48, 51-58, 61-63, and 66-83 are rejected under 35 U.S.C. 103 as being unpatentable over US2020/0168908 to Kim et al. in view of Orikasa et al., Origin of Surface Coating Effect for MgO on LiCoO2 to Improve the Interfacial Reaction Between Electrode and Electrolyte, Adv. Mater. Interfaces 2014, 1, 1400195 and Taguchi et al., Characterization of MgO-coated-LiCoO2 particles by analytical transmission electron microscopy, Journal of Power Sources, Volume 328, August 2016, Pages 161-166.

	Regarding Claim 48, KIM discloses a lithium-ion secondary battery (abstract, para. 75-80) comprising a positive electrode, a negative electrode, an electrolyte (para. 75-80), and an exterior body (para. 80, pouch cell), wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt (abstract, lithium cobalt oxide comprising nickel and manganese), wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a region from a surface of the positive electrode active material to a depth of 50 nm (Fig. 2 illustrating Al and F depth profile of the lithium cobalt oxide particle within 50 nm of the surface; para. 19 embodiment 5 further comprises Mg as MgO within the surface layer, where the surface layer region may be 50 nm or more and 400 nm or less as taught by para. 27), wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (para. 75, negative electrode is typically graphitic carbon).
	KIM discloses Mg is in the form of MgO at the surface and in the surface region but does not expressly disclose the claimed configuration “wherein the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.”
	ORIKASA discloses a lithium cobalt oxide type positive electrode active material particle comprising MgO at the surface in the form of a solid solution comprising a concentration depth distribution (abstract, Fig. 6). The MgO in this configuration stabilizes the surface of the active material via a pillar stabilizing mechanism in the layered structure of the lithium metal oxide active material. The thickness of the MgO containing region was measured to be approximately 2 nm (p. 2 right column of section 2.1).
	Taguchi et al., Characterization of MgO-coated-LiCoO2 particles by analytical transmission electron microscopy, Journal of Power Sources, Volume 328, August 2016, Pages 161-166 (“TAGUCHI”) discloses LiCoO2 based cathode active material particles coated with MgO having a Mg concentration gradient from the surface of the coated particle to the core (p. 165 left col. Mg diffuses into the core, MgO layer about 1-2 nm thin), the Mg providing a pillar-stabilizing effect to the surface, and a surface rock salt crystal structure oriented with a layered rock salt crystal structure of the LiCoO2 based material core (abstract, Fig. 6, Fig. 7). TAGUCHI forms MgO surface modified particles by coating LiCoO2 particles with mg and heat treating the coated particles (section 2.1).
	Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have provided the surface region MgO of KIM that is within the surface layer of KIM, at the surface of the active material to a depth of ~2 nm in the form of a solid solution comprising a concentration depth profile as taught by both ORIKASA and TAGUCHI. The motivation for doing so would have been to improve the surface stability of the material taught by KIM and one of ordinary skill in the art would have had a reasonable expectation of success in doing so based on the teachings of ORIKASA and TAGUCHI given the similarities in materials, structure, composition, and manufacturing method between TAGUCHI and KIM. This would have resulted in the claimed structure wherein the magnesium comprises a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum.
	Regarding Claim 50, KIM, TAGUCHI and ORIKASA are relied upon as above, and modifying KIM view of ORIKASA as asserted above results in the claimed structure wherein the magnesium (in the form of MgO as a solid solution at the surface to a depth of 2 nm as taught by ORIKASA) and the fluorine (as shown by KIM Fig. 2) comprise a region existing closer to a surface of the positive electrode active material than the aluminum is (Al depth profile illustrated by KIM Fig. 2).
	Modifying KIM in view of TAGUCHI and ORIKASA as asserted above with respect to Claim 48 results in the structure wherein fluorine (as in Fig. 2 of KIM) and magnesium (modified KIM comprising MgO solid solution gradient from the surface to a depth of ~2 nm) comprise a region existing closer to a surface of the positive electrode active material than the aluminum is (such as the Al of KIM Fig. 2).
	Regarding Claim 51, KIM, TAGUCHI and ORIKASA are relied upon as above and KIM further discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a region from a surface of the positive electrode active material to a depth of 50 nm (each as discussed above) and wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (KIM para. 75-80, graphitic carbon negative electrode).
	Modifying the KIM in view of TAGUCHI and ORIKASA to comprise an MgO solid solution at the surface to a depth of about 2 nm as asserted above results in the claimed invention wherein a maximum peak of the magnesium is positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum in energy dispersive X-ray spectrometry (KIM as modified in view of ORIKASA where the Mg is in the form of MgO solid solution at the surface to a depth of 2 nm and where Al extends farther beneath the surface). 
	Regarding Claim 52, KIM, TAGUCHI and ORIKASA are relied upon as above and KIM further discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a region from a surface of the positive electrode active material to a depth of 50 nm (each as discussed above and shown by KIM Fig. 2), wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (KIM para. 75-80).
	Modifying KIM in view of TAGUCHI and ORIKASA as asserted above with respect to Claim 48 results in the claimed structure wherein a maximum peak of the magnesium (MgO in solid solution form at the surface to a depth of 2 nm as taught by ORIKASA) and a maximum peak of the fluorine (KIM, F as shown by Fig. 2 is distributed much closer to the surface than Al) are positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum (KIM Fig. 2 Al extends much farther beneath the surface than F and accordingly would necessarily exhibit the claimed maximum peak) in energy dispersive X-ray spectrometry.
	Regarding Claim 53, KIM, TAGUCHI and ORIKASA are relied upon as above and KIM further discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a region from a surface of the positive electrode active material to a depth of 50 nm (each as discussed above, also see KIM para. 75-80 and Fig. 2); and wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (KIM para. 75-80).
	While KIM teaches Mg in the surface region, KIM does not disclose the claimed Mg content “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).” 
	ORIKASA teaches that the Mg in the surface region is in the form of an MgO-LixCoO2 solid solution (Fig. 7, Conclusion section). KIM and ORIKASA are silent as to the atomic % of Mg measured at the surface by XPS and accordingly do not disclose the claimed range.
	TAGUCHI discloses MgO at the surface and to a depth of ~2 nm (section 3.3.1, Fig. 6).
	However, it would have been obvious to one of ordinary skill in the art to have provided Mg within the claimed range, wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%), in order to provide a workable range of Mg such that the MgO-LiCoO2 solid solution layer is provided as taught by ORIKASA and TAGUCHI. This would have been further obvious because one of ordinary skill in the art reading KIM in view of ORIKASA and TAGUCHI would have needed to identify and use a workable range of Mg content to implement the beneficial MgO solid solution taught by ORIKASA and TAGUCHI, and could have done this through nothing more than routine experimentation using ordinary skill. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here all conditions of the claim are taught by the cited prior art other than the particular range of Mg content claimed, and one of ordinary skill would have found it obvious to identify and utilize a workable range, including values within the claimed range, of Mg content in order to achieve the MgO solid solution surface region structure taught by ORIKASA.
	Regarding Claim 54, KIM, TAGUCHI and ORIKASA are relied upon as above. KIM as modified in view of ORIKASA, meets each of the claimed limitations of instant Claim 54. KIM discloses a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a region from a surface of the positive electrode active material to a depth of 50 nm (each as discussed above with respect to claim 48), wherein a distribution of the magnesium comprises a region existing closer to a surface of the positive electrode active material than a distribution of the aluminum is (where MgO of modified KIM is at the surface to a depth of 2 nm and the distribution of Al extends far beneath), wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (KIM para. 75-80).
	KIM does not disclose the claimed Mg content “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).” 
	ORIKASA teaches that the Mg in the surface region is in the form of an MgO-LixCoO2 solid solution (Fig. 7, Conclusion section). KIM and ORIKASA are silent as to the atomic % of Mg measured at the surface by XPS and accordingly do not disclose the claimed range “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).”
	However, it would have been obvious to one of ordinary skill in the art to have provided Mg within the claimed range in order to provide workable range of Mg content such that the MgO-LiCoO2 solid solution layer is provided as taught by ORIKASA and TAGUCHI. This would have been further obvious because one of ordinary skill in the art reading KIM in view of ORIKASA and TAGUCHI would needed to have identified and used a workable range of Mg content to implement the beneficial MgO solid solution taught by ORIKASA and TAGUCHI and could have done this through nothing more than routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here all conditions of the claim are taught by the cited prior art and one of ordinary skill would have found it obvious to identify and utilize a workable range of Mg content in order to achieve the MgO solid solution surface region structure taught by ORIKASA.
	Regarding Claim 55, KIM, TAGUCHI and ORIKASA are relied upon as above and KIM discloses the limitations of Claim 55, including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a region from a surface of the positive electrode active material to a depth of 50 nm (each as discussed above with respect to claim 48), wherein the a distribution of the magnesium and a distribution of the fluorine comprise a region existing closer to a surface of the positive electrode active material than a distribution of the aluminum is (where the MgO of modified KIM is at the surface to a depth of 2 nm, and the F of KIM is substantially closer to the surface than the distribution of Al) and further discloses wherein the negative electrode comprises a negative electrode active material, wherein the negative electrode active material comprises a carbon-based material (KIM para. 75-80).
	KIM does not disclose the claimed Mg content “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).” 
	KIM does not disclose “wherein a distribution of the magnesium and a distribution of the fluorine comprise a region existing closer to the surface of the positive electrode active material than a distribution of the aluminum” as required by Claim 55. However modifying KIM In view of ORIKASA and TAGUCHI as asserted above with respect to Claim 48 results in this structure.
	ORIKASA teaches that the Mg in the surface region is in the form of an MgO-LixCoO2 solid solution (Fig. 7, Conclusion section). KIM and ORIKASA are silent as to the atomic % of Mg measured at the surface by XPS and accordingly do not disclose the claimed range “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).”
	However, it would have been obvious to one of ordinary skill in the art to have provided Mg within the claimed range in order to provide workable range of Mg content such that the MgO-LiCoO2 solid solution layer is provided as taught by ORIKASA and TAGUCHI. This would have been further obvious because one of ordinary skill in the art reading KIM in view of ORIKASA and TAGUCHI would needed to have identified and used a workable range of Mg content to implement the beneficial MgO solid solution taught by ORIKASA and TAGUCHI and could have done this through nothing more than routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here all conditions of the claim are taught by the cited prior art and one of ordinary skill would have found it obvious to identify and utilize a workable range of Mg content in order to achieve the MgO solid solution surface region structure taught by ORIKASA.
	Regarding Claim 56, KIM, TAGUCHI and ORIKASA are relied upon as above and KIM further discloses the limitations of Claim 56 including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a region from a surface of the positive electrode active material to a depth of 50 nm, wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (each as discussed above with respect to Claim 48),.
	KIM modified in view of ORIKASA as asserted above results in the claimed structure wherein a maximum peak of the magnesium (modified KIM comprising MgO solid solution at the surface to a depth of 2 nm) is positioned closer to the surface of the positive electrode active material than a maximum peak of the aluminum in energy dispersive X-ray spectrometry (where the Al distribution of KIM extends much farther beneath the surface). 
	KIM does not disclose the claimed Mg content “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from the surface of the positive electrode active material is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).” 
	ORIKASA teaches that the Mg in the surface region is in the form of an MgO-LixCoO2 solid solution (Fig. 7, Conclusion section). KIM and ORIKASA are silent as to the atomic % of Mg measured at the surface by XPS and accordingly do not disclose the claimed range “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).”
	However, it would have been obvious to one of ordinary skill in the art to have provided Mg within the claimed range in order to provide workable range of Mg content such that the MgO-LiCoO2 solid solution layer is provided as taught by ORIKASA and TAGUCHI. This would have been further obvious because one of ordinary skill in the art reading KIM in view of ORIKASA and TAGUCHI would need to have identified and used a workable range of Mg content to implement the beneficial MgO solid solution taught by ORIKASA and TAGUCHI and could have done this through nothing more than routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here all conditions of the claim are taught by the cited prior art and one of ordinary skill would have found it obvious to identify and utilize a workable range of Mg content in order to achieve the MgO solid solution surface region structure taught by ORIKASA.
	Regarding Claim 57, KIM, TAGUCHI and ORIKASA are relied upon as above and KIM further discloses the limitations of Claim 57, including a lithium-ion secondary battery comprising a positive electrode, a negative electrode, an electrolyte, and an exterior body, wherein the positive electrode comprises a positive electrode active material comprising a composite oxide containing lithium and cobalt, wherein the positive electrode active material comprises the cobalt, aluminum, magnesium, and fluorine in a region from a surface of the positive electrode active material to a depth of 50 nm,  wherein the negative electrode comprises a negative electrode active material, and wherein the negative electrode active material comprises a carbon-based material (each as discussed above with respect to Claim 48), wherein a maximum peak of the magnesium and a maximum peak of the fluorine are positioned closer to a surface of the positive electrode active material than a maximum peak of the aluminum is in energy dispersive X-ray spectrometry (where the Mg and F are distributed much closer to the surface than the Al distribution and the structure necessarily would exhibit the claimed peaks). KIM further teaches (KIM as modified in view of ORIKASA comprises distributions of Mg and F much closer to the surface than the distribution of Al and accordingly necessarily would exhibit the claimed peaks).
	KIM does not disclose the claimed Mg content “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).” 
	ORIKASA teaches that the Mg in the surface region is in the form of an MgO-LixCoO2 solid solution (Fig. 7, Conclusion section). KIM and ORIKASA are silent as to the atomic % of Mg measured at the surface by XPS and accordingly do not disclose the claimed range “wherein a concentration of the magnesium measured with X-ray photoelectron spectroscopy is more than or equal to 5 atomic% and less than or equal to 20 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%).”
	However, it would have been obvious to one of ordinary skill in the art to have provided Mg within the claimed range in order to provide workable range of Mg content such that the MgO-LiCoO2 solid solution layer is provided as taught by ORIKASA and TAGUCHI. This would have been further obvious because one of ordinary skill in the art reading KIM in view of ORIKASA would needed to have identified and used a workable range of Mg content to implement the beneficial MgO solid solution taught by ORIKASA and TAGUCHI and could have done this through nothing more than routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Here all conditions of the claim are taught by the cited prior art and one of ordinary skill would have found it obvious to identify and utilize a workable range of Mg content in order to achieve the MgO solid solution surface region structure taught by ORIKASA.
	Regarding Claims 58, 61, and 62, KIM, TAGUCHI and ORIKASA are relied upon as above. KIM discloses a concentration of the fluorine measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is within the claimed range of more than or equal to 3.5 atomic% and less than or equal to 14 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%). For example, Fig. 2 illustrates an F content at the surface, measured by XPS, of 5 atomic % which is within the claimed range.
Regarding Claims 63, 66, and 67, KIM, TAGUCHI and ORIKASA are relied upon as above and KIM further discloses wherein a concentration of the aluminum measured with X-ray photoelectron spectroscopy from a surface of the positive electrode active material is at least 0.3-3 mole%, or at least 4 mole %, with the surface Al content of at least 10 mole % at the outer surface (para. 17-18). One example provides an Al content of 7 atomic % at the surface measured by XPS which is within the claimed range of more than or equal to 0.1 atomic% and less than or equal to 10 atomic% (a total amount of lithium, aluminum, cobalt, oxygen, magnesium, and fluorine is 100 atomic%) (Fig. 2). Another example provides an aluminum content of 14 at. % at the surface which is near, but outside of, the claimed range. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding Claims 68-83, KIM, TAGUCHI and ORIKASA are relied upon as above and KIM further discloses wherein the carbon-based material is graphite (para. 75-80), and the electrolyte comprises LiPF6 (para. 86).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729